DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-22, 25-26, 28-32, 36-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davis et al. (US 6,299,962)., henceforth known as Davis.
With the embodiment of figures 9, 10A, 10B and 10C,  Davis teaches an upper for an article of footwear (1000) as claimed including  a knitted component (knit fabric, column 7, line 57) at least partially forming a tongue (908, 950), wherein the tongue includes a medial edge, a lateral edge, and a central portion (950) located between the medial edge and the lateral edge, wherein at least one of the medial edge and the lateral edge includes a first knit structure (908), wherein the central portion of the tongue includes a second knit structure (950), and wherein the first knit structure is different than the second knit structure as seen at least in figure 9A.  Regarding claim 22, the first knit structure includes a first thickness, the second knit structure includes a second thickness, and wherein the first thickness is greater than the second thickness given that it is 
Regarding claim 26, as seen below in annotated figures 9 and 10a, Davis also teaches a first raised element extending a length along at least one of the medial edge and the lateral edge of the tongue, wherein the first raised element extends a height above an exterior surface of the tongue.  Regarding claims 30 and 39, the first raised element extends along the lateral edge of the tongue, and wherein the upper further comprises a second raised element extending along the medial edge of the tongue as seen in figure 9.  


    PNG
    media_image1.png
    733
    845
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    400
    813
    media_image2.png
    Greyscale


Regarding claim 31, Davis teaches the upper for an article of footwear (1000) including a knitted component (knit fabric, column 7, line 57), the knitted component comprising a tongue (950) and a first raised element (908), wherein the first raised element extends along at least one of a medial edge and a lateral edge of the tongue, wherein the first raised element includes a first knit structure, wherein a central portion of the tongue includes a second knit structure, and wherein the first knit structure is different than the second knit structure as seen at least in figure 9A.  
Regarding claim 32, the first knit structure includes a first thickness, wherein the second knit structure includes a second thickness, and wherein the first thickness is greater than the second thickness given that it is folded over so as to form gussets as indicated at column 9, lines 61-64. Regarding claims 28 and 37, the tongue and the first raised element have a common yarn, the common yarn forming at least one knit loop of the knitted component given that they are formed of a singular knit fabric. Regarding claim 29 and 38, the first raised element is secured to the knitted component with at least one knit stitch.  





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24, 27, 33-35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis.
Davis teaches the invention substantially as claimed except for the specific knit stitches of double jersey and single jersey set forth in claims 23-24, 27 and 33-35. It would have been obvious at the time the invention was made to one of ordinary skill in the art choose from different stitches including single or double jersey in order to optimize the knit structure for strength, aesthetic, stretch and comfort. Concerning claim 40, as previously noted Davis teaches the upper for footwear (1000) as claimed including a knitted component, the knitted component comprising a tongue (908, 950), a first raised element and a second raised element.  Davis does not teach the specific knit stitches of double jersey and single jersey. It would have been obvious at the time the invention was made to one of ordinary skill in the art choose from different stitches including single or double jersey in order to optimize the knit structure for strength, aesthetic, stretch and comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw